FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1900 Shawnee Mission Parkway Mission Woods, Kansas (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (913) 362-0510 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] There were 19,631,937 shares of common stock, $.01 par value per share, outstanding on August 31, 2011. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JULY 31, 2011 INDEX Page PART I ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4. Controls and Procedures 27 PART II ITEM 1. Legal Proceedings 28 ITEM 1A. Risk Factors 28 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3. Defaults Upon Senior Securities 29 ITEM 4. Removed and Reserved 29 ITEM 5. Other Information 29 ITEM 6. Exhibits 30 Signatures 30 2 PARTI ITEM1.Financial Statements LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS July 31, January 31, (in thousands) ASSETS (unaudited) (unaudited) Current assets: Cash and cash equivalents $ $ Customer receivables, less allowance of $8,544 and $8,628, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes Income taxes receivable Restricted deposits-current Other Total current assets Property and equipment: Land Buildings Machinery and equipment Gas transportation facilities and equipment Oil and gas properties Mineral interests in oil and gas properties Less - Accumulated depreciation and depletion ) ) Net property and equipment Other assets: Investment in affiliates Goodwill Other intangible assets, net Restricted deposits-long term Other Total other assets Total assets $ $ See Notes to Consolidated Financial Statements. - Continued - 3 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - (Continued) July 31, January 31, (in thousands, except per share data) LIABILITIES AND STOCKHOLDERS' EQUITY (unaudited) (unaudited) Current liabilities: Accounts payable $ $ Current maturities of long term debt Accrued compensation Accrued insurance expense Other accrued expenses Acquisition escrow obligation-current Income taxes payable Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Noncurrent and deferred liabilities: Long-term debt - Accrued insurance expense Deferred income taxes Acquisition escrow obligation-long term Other Total noncurrent and deferred liabilities Contingencies Stockholders' equity: Common stock, par value $.01 per share, 30,000 shares authorized, 19,704 and 19,540 shares issued and outstanding, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total Layne Christensen Company stockholders' equity Noncontrolling interests Total equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 4 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands, except per share data) Revenues $ Cost of revenues (exclusive of depreciation, depletion, and amortization, shown below) Selling, general and administrative expenses ) Depreciation, depletion and amortization ) Equity in earnings of affiliates Interest expense ) Other income, net 76 Income before income taxes Income tax expense ) Net income Net income attributable to noncontrolling interests ) - ) - Net income attributable to Layne Christensen Company $ Earnings per share information attributable to Layne Christensen Company shareholders: Basic income per share $ Diluted income per share $ Weighted average shares outstanding - basic Dilutive stock options and nonvested shares Weighted average shares outstanding- dilutive See Notes to Consolidated Financial Statements. 5 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Total Layne Accumulated Christensen Capital In Other Company Common Stock Excess of Retained Comprehensive Stockholders' Noncontrolling (in thousands, except per share data) Shares Amount Par Value Earnings Income (Loss) Equity Interest Total Balance January 31, 2010 $ ) $ $ 75 $ Comprehensive income: Net income - Other comprehensive income: Foreign currency translation adjustments, net of income tax benefit of $315 - ) ) - ) Change inunrealized loss on foreign exchange contracts, net of income tax expense of $23 - 36 36 - 36 Comprehensive income - Issuance of nonvested shares 1 (1
